Upon review of appellant's memorandum in support of jurisdiction, the court has determined that the memorandum fails to comply with the mechanical requirements of S.Ct.Prac.R. 3.09. Therefore, it is ordered by the court that appellant shall file an amended memorandum in support of jurisdiction no later than 5:00 p.m. on Friday, August 10, 2018, that fully complies with all the mechanical requirements imposed by S.Ct.Prac.R. 3.09. Specifically, the text of the document, excluding footnotes and quotations, shall be double-spaced, and the typeface must comply with S.Ct.Prac.R. 3.09(B)(1).